IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

FRANCIS ANDY MAZATE ZUNIGA, *

Plaintiff *

v. *

CIVIL NO. JKB-18-3843

MASTER SYSTEMS AUTOMOTIVE,
INC.,

Defendant *

x * * ** * * * * ‘ e x *
MEMORANDUM

This matter is before the Court on a Joint Motion for Approval of Settlement and Dismissal
of Claims with Prejudice. (ACF No. 21.) Plaintiff Francis Andy Mazate Zuniga brought this suit
against his employer, Master Systems Automotive, Inc., pursuant to the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 ef seqg., alleging a failure to pay him overtime wages he was due.
(Compl., ECF No. 1.) The parties, through counsel, have negotiated a settlement agreement and
now ask the Court to approve it and to dismiss the case with prejudice. With the exception of the
confidentiality and nondisclosure clauses in Paragraphs 1, 2, and 3, the settlement agreement is
acceptable to the Court. The Court is persuaded that the settlement amount to Zuniga is a
reasonable amount based upon what he claimed he was due and that the absence of liquidated
damages is a reasonable choice given the disputes between the parties as to whether Zuniga could
be regarded as an independent contractor and whether Defendant acted in good faith. The Court
also finds that the claimed attorneys’ fees and costs are appropriate.

However, the restrictions placed on Zuniga in the first three paragraphs of the agreement

are not acceptable under governing law. Those provisions contravene the FLSA’s important
purposes of encouraging public and private enforcement of its protections for the payment of fair
wages to laborers. See Carpenter v. Colonial Mgmt. Group, LP, Civ. No. JKB-12-0686, 2012 WL
2992490, at *2 (D. Md. July 19, 2012). This is especially so given the possibility that other
employees of Defendants may be similarly situated to Zuniga. The parties have set forth no
compelling reason for these restrictions. See Salamone v. Baltimore Diamond Exch., Inc., Civ.
No. JKB-14-1507, 2014 WL 2930788, at *1 (D. Md. June 27, 2014). “The undersigned has
followed prevailing case law and has not permitted FLSA settlement agreements to include
confidentiality provisions without compelling reasons to overcome the FLSA’s policy of
transparency.” Deas v. Interventional Pain Inst., LLC, Civ. No. JKB-15-281, 2015 WL 10936735,
at *1 (D. Md. Sept. 11, 2015). See also Galvez v. Americlean Servs. Corp., Civ. No. 11-1351
(JCC/TCB), 2012 WL 1715689, at *4 (E.D. Va. May 15, 2012) (parties cited no interests in
maintaining confidentiality sufficient to override FLSA’s policy of transparency). Further, this
settlement agreement is a matter of public record, so the restrictions set forth in Paragraphs 1, 2,
and 3 are of no practical effect. Salamone, 2014 WL 2930788, at *1. Consequently, the Court
concludes that this portion of the settlement agreement is null and void. A separate order will issue

approving the settlement agreement, as qualified by this memorandum opinion.

DATED this 7 day of July, 2019.

BY THE COURT:

LODnmeK AD he

James K. Bredar
Chief Judge

 
